SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1051
CAF 15-00987
PRESENT: CARNI, J.P., DEJOSEPH, NEMOYER, TROUTMAN, AND SCUDDER, JJ.


IN THE MATTER OF NICOLE M. HONSBERGER,
PETITIONER-RESPONDENT,

                    V                               MEMORANDUM AND ORDER

JOSEPH R. HONSBERGER, RESPONDENT-RESPONDENT.
-----------------------------------------------
SUSAN GRAY JONES, ESQ., ATTORNEY FOR THE CHILD,
APPELLANT.


SUSAN GRAY JONES, ATTORNEY FOR THE CHILD, CANANDAIGUA, APPELLANT PRO
SE.

MULDOON GETZ & RESTON, ROCHESTER (MARGARET M. RESTON OF COUNSEL), FOR
PETITIONER-RESPONDENT.

WHITCOMB LAW FIRM, P.C., CANANDAIGUA (DAVID J. WHITCOMB OF COUNSEL),
FOR RESPONDENT-RESPONDENT.


     Appeal from an order of the   Family Court, Ontario County (Stephen
D. Aronson, A.J.), entered March   9, 2015 in a proceeding pursuant to
Family Court Act article 6. The    order, among other things, awarded
the parties joint custody of the   subject child with primary physical
placement to respondent.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: In this proceeding pursuant to Family Court Act
article 6, the Attorney for the Child (AFC) appeals from an order that
awarded petitioner mother and respondent father joint custody of the
subject child, with primary physical residence to the father and
visitation to the mother. Contrary to the AFC’s contention, there is
a sound and substantial basis in the record for Family Court’s
determination that awarding the father primary physical residence of
the child is in the child’s best interests (see generally Eschbach v
Eschbach, 56 NY2d 167, 171-174). Although the court found that both
parents were fit and that the mother had been the child’s primary
caretaker since birth, the record supports the court’s determination
that the father had the financial resources to support the child, had
a stable residence with a room for the child, and had the “convincing
edge” in fostering a relationship between the child and the mother
(see Matter of Tuttle v Tuttle, 137 AD3d 1725, 1726; Matter of Martin
                                 -2-                       1051
                                                      CAF 15-00987

J.R. v Kimberli A.K., 45 AD3d 1358, 1359).




Entered:   November 18, 2016                 Frances E. Cafarell
                                             Clerk of the Court